Title: To James Madison from William Jarvis, 28 August 1806
From: Jarvis, William
To: Madison, James



Sir
Lisbon 28th: Aug: 1806

Inclosed I have the honor to hand you copies of mine of the 19th: Ultimo 9th. & 2nd. of 9th & 10th Inst; which went by the Brig Maria for Alexandria & the Brig Perseverance, Captn Bowler, for Providence R. I.
Lord St. Vincents arrived here the 14th: Instant with five line of battle Ships, a frigate & Sloop of War.  His unexpected appearance has excited considerable Alarm; and employed the ingenuity of the whole Country to divine the causes of a Step so unexpected & extraordinary.  All the reports in circulation relating thereto seem to be merely conjecture.  At least they cannot be traced to any unexceptionable source.  Those who wish & are determined that this Country shall remain in Peace say that it is nothing more than to wait for Jerome Bonaparte, least he should get in here; the other ports in Europe which he will probably attempt being so closely beset, that he must inevitably fall into the hands of the English & offer in proof or as a fact corroborative of this opinion that three or four Men of War are kept ouside to wait for him: others say that it comes out in the course of the present Negotiation between England & France, that the Emperor Napoleon has obtained all the Country north of the River Ebro, say Catalonia & Navarre, Guipuzcoa & Biscay & as an indemnification has consented that the King of Spain shall possess himself of this Country.  You will readily perceive what stress ought to be laid on these reports.  Those who pretend to be best informed say that in the course of the Negotiation now depending, a threat has been made that in case a treaty was not concluded between the two Countries, England & France, that British Manufactures should be excluded from this port Country, & dependencies, or in case of a refusal a French Army would take possession of it Portugal.  That the British Govmt. to prevent the execution of this threat, or that any very beneficial consequences should result to France from such a step, or injurious ones to themselves, have ordered these Men of War here, & if needful will send a considerable reinforcement, with a sufficient number of transports, to take off the Portugueze Navy, the effects of the British Merchants, & to assist to the carrying off the wealth of such Portugueze as choose to quit the Country.  In fine to take away the Royal Family if they choose to quit it for the Brazils & to destroy all the Provisions & stores, that if the French do come, they shall have little more than the bare Walls of Lisbon & as barren a Country.  That the arrival of this Squadron has some relation to the Negotiations carrying on at Paris, I have little doubt; but what, I beleive no body here, besides those who are directly concerned in explaining the cause of the step, have any knowledge.  It is possible that France finding England not so complying as they could wish may have made some threat of the kind; but I cannot be persuaded, with any serious intention of carrying it into execution because I cannot beleive she would do a thing so evidently contrary to her interest.  For it is certainly contrary to her interest for the English to possess themselves of the Brazils & the other Foreign Colonies of this Crown, or if the Royal Family should go there (to the Brazils), by the protection she has & will afford, from the Superiority of her Navy, to command pretty much the whole of that valuable trade: and probably obtain the Açores & Madeira in hand for the Service rendered.  As the English have no Wine Countries those would be a very valuable acquisition to them.  The Squadron under Lord St. Vincents lay eight days before Prattic was granted it; but a frigate which arrived here the day before yesterday bringing the Earl of Rosslyn & Genl. Simpcoe (Simcoe I beleive) got Prattic yesterday.  If any thing can be inferred from this, it is, that a change favourable to Gt. Britain has been produced; or possibly the former was only accident as the Prince & Minister of Foreign Affairs were then in the Country.  It is not known, but said, that the Earl of Rosslyn, is come here as Envoye Extraordinary.  People however are much puzzled to know the business of the General.  His arrival has tended to renovate a report that Sixteen to twenty five thousand British troops are to be sent here.  This I cannot beleive because this number of troops are only sufficient to embroil this Country but not to defend it and because the British not sending in more vessels of War than are allowed by Treaty between this Country & France do not discover a disposition unnecessarily to hazard its Neutrality.
It will be unnecessary for me at this time to observe, that the information I received from the Secretary of the French Legation, relative to Peace was devoid of foundation.  At least it was premature.  I was disposed to give more credit to it, from the report of the Courier having brought similar advice to this Government; and when I spoke to Monsr Legoy as if I was doubtful of the Peace upon the terms he mentioned, observing that I had no question but the English would make Peace on those conditions, he replied that the preliminaries were actually signed upon those terms, repeating it with some emphasis; and besides, from all the information I had before received from him having proved true.
Inclosed Sir you will receive three communications relative to the imprisonment of Mr Marcilleino Rs. da Silva, my deputy Consul for Faro.  I was much at a loss what to do regarding him, he having four days before told me that his Mercantile business had turned out so badly at Faro that he should not return, of course that the Office was again vacated.  But as he had not returned his Commission, & I considered that his treatment had been in the highest degree cruel, I determined to apply for him.  As the answer of the judge contradicted in General points the facts stated in mine of 26th: July to His Excellency, I wrote out the necessary questions, to be answered under Oath, to substantiate the truth of my assertions, which luckily, in all the material points, there was witnesses to prove; not choosing to let the truth of what I had said rest upon my own assertion.  This delay occasioned by having this evidence taken legally, was the cause of Mr da Silva being detained a few days longer but the 22nd. the order was sent to release him, with his Books papers & Cash.  The next day after His Excy’s Office reached the Judge inquiring into the cause of Mr da Silva’s imprisonment, he requested leave of absence, under pretence of illness, & has gone into the Country, substituting another Judge in his place.
With this goes three letters from Mr Erving & in another packet four, two Recd. from Mr Kirkpatric & one from Mr. Baker.  These would have been forwarded sooner had any opportunity offered since the Perseverance  With perfect Respect I have the honor to be Sir Yr. Mo: Ob: Servt

William Jarvis




31st. Aug:

Probably this Country is exhibiting now a Political Phenomenon rarely to be met with; impressments for Soldiers in every quarter of the City, but not any additional hands put on or apparently any steps taken to fit out, the Marine; altho out of ten or 11 line of battle Ships  now laid up, five or Six frigates & 7 or 8 Sloops of War, not more than a third could be got to Sea, short of a six weeks or two months repair.

